Citation Nr: 9904652	
Decision Date: 02/19/99    Archive Date: 02/24/99

DOCKET NO.  98-01 879A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
schizophrenia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.L. Salas, Associate Counsel







INTRODUCTION

The veteran had active military service from August 1974 to 
September 1975.  

This appeal arose from an October 1997 rating decision by the 
Department of Veterans Affairs (VA) Houston, Texas Regional 
Office (RO).  The RO determined that new and material 
evidence had not been submitted to reopen a claim for 
entitlement to service connection for a nervous condition, 
claimed as schizophrenia.  

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.  


FINDINGS OF FACT

1.  The RO affirmed a previous denial of entitlement to 
service connection for a psychiatric disorder when it issued 
an unappealed rating decision in January 196.

2.  The evidence submitted after the January 1996 rating 
decision is neither cumulative nor redundant, bears 
materially and substantially on the matter under 
consideration, and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  


CONCLUSION OF LAW

Evidence received since the final January 1996 decision 
wherein the RO denied entitlement to service connection for a 
psychiatric disorder is new and material, and the veteran's 
claim for that benefit is reopened.  38 U.S.C.A. §§ 5108, 
7105(c) (West 1991);  38 C.F.R. §§ 3.156, 20.1103 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence which was of record prior to the January 1996 
rating decision wherein the RO affirmed a previous denial 
entitlement to service connection for a psychiatric disorder 
is briefly summarized below.

Service medical records are negative for any complaints of or 
treatment for psychological symptoms designated as such.  In 
1975 self-inflicted fatigue was diagnosed.  According to the 
discharge physical examination report from July 1975 the 
veteran was to be administratively discharged.  The service 
medical records show that the discharge was for inability to 
shave due to pseudofolliculitis barbae.  

The veteran's original claim for entitlement to service 
connection for a psychiatric disability, claimed as a 
"nervous condition, hearing [and] seeing things" was 
received in April 1995.  He asserted a date of onset of 1974 
to 1975.  

In May 1995 the veteran submitted a letter to the effect that 
all of his medical records were at the "Vet Center on 
Westheimer" or the VA Medical Center (VAMC) in Houston.  In 
the margin was written "503 Westheimer 77006."  He 
maintained that he had counseling appointments at the Vet 
Center weekly since March 1995 and that there were records of 
treatment at the VAMC in Houston dating from October 1994.  
He denied any other treatment.  He claimed to have had 
"mental health problems" on active duty for which he was 
referred by the chaplain to a doctor.  

Records were requested.  The veteran was admitted for 
substance abuse treatment referral in September 1994.  He 
reported that he had been in Houston for one month and that 
he was unemployed and homeless.  He related a history of drug 
and alcohol abuse since approximately 1974.  He reported 
growing up in a happy home with no abuse as a child, and he 
denied any family history of mental problems or suicide.  

The veteran reported being nervous and having pain from a 
gunshot wound to the left upper abdomen in service.  There 
was no history of prior VA treatment or other prior history.  
The diagnosis was poly-substance abuse and history of a 
gunshot wound to the left upper abdomen.  The Global 
Assessment of Functioning score (GAF) was 35 presently with a 
high of 50 in the last year.  

In another report by a staff psychologist from September 1994 
the veteran reported a 27-year history of substance abuse and 
unemployment for 4 months.  He reported symptoms of 
depression including depressed mood, crying spells, and 
feelings of despair.  He reported that he was shot during a 
riot on base in the Philippines.  He reported that he was 
homeless and was staying at the Salvation Army.  

The veteran was referred for vocational rehabilitation 
services.  The vocational rehabilitation therapist noted 
inappropriate behaviors and special problems during the 
interview.  These were not specified.  

The veteran underwent a psychiatric evaluation in March 1995.  
He reported that had worked most of his adult life and lived 
with his mother but that he was currently homeless and 
unemployed.  He reported that he felt "stressed" and 
"depressed" over finances and added that he "worries a 
lot."  He also claimed drug and alcohol abuse and 
"flashbacks" to the military.  He reported that when he did 
have money he would spend it all.  He denied any psychiatric 
history and any family psychiatric history.  

The veteran then reported nightmares of military time in 
Okinawa from 1974 to 1975, flashbacks of mines going off for 
years, and hallucinations for about five months.  He related 
that he had visual hallucinations of three shadows and a 
police officer, and auditory hallucinations including "help 
me" and "what are you doing today."  He denied command and 
tactile hallucinations.  He denied that he was suicidal.  He 
also denied anhedonia, change of appetite and change of 
sleep.  


On examination, the veteran was fairly well groomed.  He was 
cooperative with normal motor activity, and speech.  His 
affect was normal, broad, stable, and appropriate.  Thought 
production/process was normal.  Content contained no evidence 
of delusions, preoccupations, or suicidal or homicidal 
ideation.  There was a history of hallucinations.  The 
veteran was oriented alert and had normal registration.  
Mental status was nor found to be abnormal.  The assessment 
was history of polysubstance abuse and post traumatic stress 
disorder (PTSD) symptoms.  A GAF was 60 was assigned.  

In an April 1995 report, the veteran reported that he was 
starting work in construction.  He was still living in a 
shelter.  He reported a long history of drug and alcohol 
abuse.  He denied any recent drug use.  He reported one prior 
drug rehabilitation and counseling through the Vet Center for 
trauma of military experiences.  Reportedly, he diffused 
landmines.  He denied recent suicidal ideation although he 
related that he did have a passing suicidal thought with no 
plan or intent in March 1995.  

Based on this evidence, the RO, in September 1995 found the 
claim for entitlement to service connection for a nervous 
condition to be not well grounded.  The RO reasoned that the 
service medical records were negative for complaint, 
treatment or diagnosis of any type of nervous condition in 
service, and that post service records showed treatment for 
substance dependency.  The RO found that there was no record 
of a nervous condition showing a chronic disability subject 
to service connection.  The RO advised that the veteran had 
to show both a chronic nervous condition and at least a 
possible relationship to service.  

A letter notifying the veteran of the decision was sent to 
his address of record.  He was notified that his claim was 
incomplete and that to complete his claim he would need to 
submit additional evidence.  The rating decision and a VA 
Form 4107 containing procedural and appellate rights were 
included with the letter.  


In January 1996, the veteran filed another claim - this time 
for entitlement to service connection for schizophrenia.  He 
claimed that the onset date of schizophrenia was in 1976.  He 
reported current treatment for schizophrenia at the "Bristow 
Resource" in October 1995 and at the VAMC in Houston in 
December 1995.  A fully completed VA Form 21-4142, 
authorization for release of information for the Bristow 
Resource was submitted.  

The RO found the veteran's claims to be not well grounded in 
January 1996.  It was noted that current medical evidence of 
treatment for a nervous condition would not in itself serve 
to show that such a condition was related to military 
service.  He was informed that the best evidence to submit 
would be medical records of treatment during service or 
within one year after discharge.  

The veteran was once again notified at his address of record 
of the decision.  He was provided with a copy of the rating 
decision and a statement of procedural and appellate rights.  
The letter was copied to his representative.  

The evidence submitted subsequent to the January 1996 rating 
decision is reported below.

In February 1996 the veteran requested that his claim for 
entitlement to service connection for schizophrenia be 
reopened based on treatment at the VAMC from December 1995 to 
February 1996.  He reported that he was going to have follow-
up appointments for treatment of a psychosis.  

VA records from August 1995 and October 1995 were received.  
In August 1995 the veteran was admitted for drug treatment.  
He provided a history of unemployment, homelessness and drug 
and alcohol use.  He denied blackouts, shakes, seizures and 
hallucinations.  He reported that he relapsed after 
outpatient therapy.  He was reported to have a moderately 
severe substance induced mood disorder, with depressed type 
symptoms.  There was a strong family history of alcoholism 
noted.  

On mental status examination, the veteran was calm.  His 
speech was fluent without pressure.  His mood was euthymic.  
His affect was slightly constricted.  His thought processes 
did not show loosening of associations or flight of ideas.  
He denied hallucinations.  No delusions were elicited.  He 
denied suicidal, homicidal, or paranoid ideation.  His memory 
was intact.  Judgment was preserved.  His insight was fair.  

The diagnosis was cocaine dependence, alcohol dependence, and 
substance induced mood disorder, depressed type, resolved.  
His current GAF was 50 and his highest past-year GAF was 55.  

The veteran was readmitted in October 1995.  He again 
reported being homeless and unemployed.  He admitted to 
recent use of drugs and alcohol.  The veteran denied symptoms 
including hallucinations, and denied a family or personal 
psychiatric history aside from substance use.  He had a mild 
substance induced mood disorder, with depressed type symptoms 
on admission.  He denied suicidal and homicidal ideation.  

On examination the veteran was calm with fluent, nonpressured 
speech.  His mood was euthymic and his affect was 
appropriate.  There were no loosening of associations or 
flight of ideas.  He denied hallucinations and no delusions 
were elicited.  He denied suicidal, homicidal and paranoid 
ideation.  His memory was intact.  Judgment was preserved and 
insight was fair.  He was admitted and detoxified.  He had 
resolution of his mood disorder symptoms.  

The impression was cocaine dependence and substance induced 
mood disorder, depressed type, resolved.  His current GAF was 
50.  His high past-year GAF was 60.  

Additional records from February 1996 were obtained. These 
were not pertinent to the claim for entitlement to service 
connection for a mental disorder.  

In April 1996 the RO issued a rating determination denying 
entitlement to service connection for a resolved substance 
induced mood disorder, depressed type, claimed as a 
psychosis.  The RO found that the disorder did not occur in 
service and was not caused by service.  The RO noted 
treatment for substance abuse and substance induced mood 
disorder, but observed that the records showed no other 
abnormality.  

The veteran was notified by letter addressed to his address 
of record of the rating decision.  The rating decision and a 
statement of procedural and appellate rights were enclosed.  
The letter was copied to his representative.  

In June 1996 the veteran filed an employment and net worth 
statement.  He indicated that he was under a doctor's care in 
December 1995 for a psychosis.  

Attached to the income and net worth statement was a March 
1996 report from a physician's assistant at the Houston, 
Texas VAMC.  In the report it was noted that the veteran was 
being treated for obstructive sleep apnea that could 
contribute to his other medical problems including psychosis.  
He was considered unable to work.  

In September 1996 the veteran was provided with a VA general 
and neurological examination.  He recounted his work history 
and noted that he was unemployed, and homeless.  He reported 
a history of substance abuse but suggested that he was 
currently not drinking or using drugs.  He reported that he 
suffered a gunshot wound to the abdomen in 1974 while 
fighting guerillas.  He also outlined a number of physical 
problems.  

The veteran told the examiner that he had been followed for 
mental problems with visual and auditory hallucinations at 
the "MHRA" on a daily basis since December 1995.  He also 
reported treatment at the "Bristle Center" and the PEAC 
clinic at the Houston VAMC.  He reported that he was 
diagnosed with schizophrenia while hospitalized.  He stated 
that he had continuous nightmares and hallucinations.  



The examiner wrote that he was provided with "a discharge 
summary" for hospitalization in August 1995 showing a 
diagnosis of cocaine dependence and substance inducted mood 
disorder.  The examiner added that the veteran was also 
hospitalized from 12/21/95-2/09/96 for substance induced 
hallucinations.  He did not find the diagnosis of 
schizophrenia on the discharge summary.  No mental 
examination was performed.  The examiner diagnosed mental 
problem claimed as schizophrenia that according to his 
discharge summary was diagnosed as substance inducted 
hallucinations.  

In September 1996 the RO issued a rating decision denying 
entitlement to non service connected pension.  The RO noted 
that hospital summaries for August 9, 1995 to August 25, 1995 
and December 21, 1995 to February 1996 showed a substance 
inducted mood disorder and hallucinations.  

VA outpatient treatment records from June 1996 to November 
1996 were received.  The records from early June 1996 note 
that the veteran was placed on haloperidol for auditory and 
visual hallucinations.  He reported that the hallucinations 
were not bad and that the medication helped to control them.  
He stated that he knew the hallucinations were not real and 
that when they occurred he could distract himself or focus on 
something else.  He related that without the medication the 
hallucinations were too vivid to ignore.  The records 
indicated that the veteran had difficulty dealing with 
people.  

Records from July 1996 note that haloperidol and benztropine 
were provided for drug induced hallucinosis.  The veteran 
continued to have the hallucinations.  In September 1996 he 
reported a feeling of someone touching him during his sleep.  
Further evaluation was felt to be warranted as the veteran 
"never returned to the expected level of premorbid 
functioning" and was continuing to suffer from symptoms.  


In October 1996 the veteran was continuing to have multiple 
hallucinations and his antipsychotic dose was increased.  His 
affect was more depressed and he began to tear when asked 
about it.  He reported poor esteem and embarrassment at his 
declining condition.  He was also fearful and did not 
understand what was happening to him.  He could not 
understand why he could not ignore the hallucinations as he 
did in the past.  He reported feeling sadness, frustration, 
and occasional despair but remained hopeful of improvement.  

On examination, the veteran's clothing was dirty and his 
grooming was poor.  He was cooperative and made good eye 
contact.  His speech was coherent and fluent with normal 
spontaneity but with a nervous halting rhythm.  His thoughts 
were sequential, relevant, and goal directed.  There were 
auditory and visual hallucinations including voices calling 
his name and fleeting shadows of movement, especially at 
night.  There was no suicidal or homicidal ideation.  

The examiner found the veteran's mood to be sad.  His affect 
was depressed with constricted range.  His insight was poor 
to fair.  Cognition was grossly intact.  The impression was 
that he continued to have psychotic symptoms, but with enough 
insight and reality testing to recognize that they were 
abnormal and not real.  His mood was declining to the point 
where he appeared clinically depressed.  Treatment was to 
include continuation of haloperidol and addition of 
fluoxetine.  

A note from November 1996 indicated that the veteran was 
continuing to have vivid hallucinations.  A definite pattern 
had emerged.  The hallucinations would primarily occur in the 
early morning when he would awaken.  He stated that the 
tactile hallucinations, described as a feeling of someone 
shaking him or brushing his arm, consistently occur in the 
morning.  He reported that yesterday he awoke to see his left 
arm as a three digit "alien arm" and watched as thigh hair 
ascended up his hand and forearm.  On his other arm he saw 
warts that were pulsating.  He wondered if the medication had 
"worn off" by then.  


During the day the veteran would do better and he could more 
readily ignore hallucinations.  He felt that his depressive 
symptoms were improved with fluoxetine.  He reported that he 
didn't feel as bad about himself and stated that it didn't 
bother him that people looked scared of him or tried to walk 
away from him.  

On examination, the veteran was appropriately dressed.  He 
was cooperative and made fair eye contact.  Speech was 
halting and stuttering.  His speech was coherent with normal 
spontaneity but was under productive.  His thoughts were 
sequential, relevant and goal directed.  There were vivid 
visual hallucinations.  There was no suicidal or homicidal 
ideation.  His mood was neutral.  His affect was appropriate 
but moderately constricted.  Insight and judgment were fair.  
Cognition was grossly intact.  

The impression was that the veteran had both positive and 
negative symptoms of schizophrenia, which historically had 
begun 20 years before.  He reported that he "fought off" 
his symptoms and tried to maintain a normal life, but began 
declining steadily with increasing social isolation and 
decreasing vocational functioning until he stopped working 
three years before.  Psychiatric testing confirmed paranoid 
schizophrenia as a likely diagnosis.  He was also suffering 
with mild to moderate depression.  

A psychological testing report is included with the other 
treatment records.  The impression was paranoid type 
schizophrenia.  The veteran's stressors included separation 
from family, inadequate social support, living alone, 
unemployment, homelessness, and poverty.  His GAF was 31.  He 
reported legal and nervous problems in service.  

In November 1996 the veteran submitted a statement in which 
he indicated that he disagreed with the VA letter dated in 
September 1996.  He then added that he wished to appeal the 
issue of entitlement to "service connected benefits."  He 
requested a statement of the case (SOC).  

The RO granted entitlement to nonservice-connected pension in 
January 1997.  

A July 1997 report from a VA medical doctor was received.  
The doctor wrote that when the veteran was admitted to the 
substance dependence treatment clinic in June 1996, he was 
taking antipsychotic medication for treatment of suspected 
substance-induced hallucinosis.  After evaluation and workup 
it was determined that hallucinations were not substance 
induced.  The examiner noted a history of hallucinations 
"dating back 20 years or so."  The examiner wrote that the 
veteran had "been experiencing both auditory and visual 
hallucinations as well as paranoid ideation dating back to 
the mid-1970's."  He added that when the symptoms would 
appear, the veteran would "fight them off" by trying to 
refocus and concentrate on other things.  However, over time 
this became impossible.  The hallucinations became more 
intrusive and more difficult to ignore.  

According to the doctor, the veteran became preoccupied with 
good versus bad "spirits" and paranoia and mistrust of 
others grew.  He became socially isolated, and increasingly 
anxious and depressed.  He would not talk to others about his 
symptoms because he feared ridicule and others thinking that 
he was "crazy."  He continued to try to work and take care 
of himself but he lost jobs when it became too difficult for 
him to concentrate due to intrusive thoughts and 
hallucinations.  

The doctor wrote that based on the historical information the 
possibility of schizophrenia was considered.  The doctor 
cited psychological tests which showed, among other things, 
that the veteran's thinking seemed "seriously disturbed" 
and that he had "difficulties with reality testing."  The 
testing supported, in the doctor's opinion, a diagnosis of 
paranoid type schizophrenia.  The doctor observed that when 
the veteran took the tests he was not even in a state of 
"florid psychosis" seeing that he had already been 
stabilized on the antipsychotic drug haloperidol.  It was 
added that a major depressive disorder was also made, and 
that this diagnosis would often be seen in conjunction with 
schizophrenia.  The doctor noted that the veteran was taking 
haloperidol and benztropine for schizophrenia and fluoxetine 
for depression.  It was felt his long-term prognosis was very 
poor.  




A December 1997 follow-up report from the same VA doctor was 
received.  The veteran's psychiatric symptoms were improving 
on his medicine regimen.  His hallucinations were less 
frequent albeit still alarming.  He reported that he was 
having some "good" hallucinations or someone "looking out" 
for him.  His mood had become less labile and the intensity 
of his depression had diminished.  However, he was still 
expressing considerable anxiety regarding basic issues such 
as housing and income and the doctor felt that he was not 
expected to ever become fully functioning because of the 
natural course of schizophrenia.  

In February 1998 additional VA medical records were received.  
These dated from the hospitalization in December 1995 through 
November 1997.  These in essence, show that the veteran was 
believed to have a substance-induced psychosis in early 1996.  
The veteran reported a variety of hallucinations occurring 
continuously since military service in 1975.  He reported 
that he was disabled from work due to hallucinations.  

Later treatment records from 1996 contained a diagnosis of a 
psychosis not otherwise specified.  Alternative diagnoses 
included substance induced psychosis, PTSD and 
schizophrenia).  Eventually, schizophrenia was diagnosed.  
Records from 1997 show improvement of symptomatology on 
medications.  


Criteria

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein. This may be 
accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  

Each disabling condition shown by a veteran's service 
records, or for which service connection is sought must be 
considered on the basis of the places, types and 
circumstances of the veteran's service as shown by service 
records, the official history of each organization in which 
the veteran served, medical records and all pertinent medical 
and lay evidence. Determinations as to service connection 
will be based on review of the entire evidence of record, 
with due consideration to the policy of VA to administer the 
law under a broad and liberal interpretation consistent with 
the facts in each individual case.  38 C.F.R. 
§ 3.303(a)(1998).  

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes. This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date. For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "Chronic." When 
the disease identity is established (leprosy, tuberculosis, 
multiple sclerosis, etc.), there is no requirement of 
evidentiary showing of continuity. Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned. When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b)(1998).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  


The presumptive provisions of the statute and VA regulations 
implementing them are intended as liberalizations applicable 
when the evidence would not warrant service connection 
without their aid.  38 C.F.R. § 3.303(d) (1998).  

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed. 38 C.F.R. 
§ 20.1103 (1998).  38 U.S.C.A. § 7105 (West 1991).  

A decision, though final as to conclusions based on the 
evidence of record at that time, may be reopened if new and 
material evidence is submitted.  38 U.S.C.A. § 5108.  New and 
material evidence means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative or redundant, and which by itself or in 
connection with other evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156.  

In determining whether new and material evidence has been 
submitted, VA must accept proffered evidence as presumptively 
credible.  Justus v. Principi, 3 Vet. App. 510 (1992).  

For a number of years the governing case law required, in 
order to reopen a finally denied claim, that there be a 
reasonable possibility that the new evidence presented, when 
viewed in the context of all the evidence, both old and new, 
would change the prior outcome.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991);  Colvin v. Derwinski, 1 Vet. App. 171, 174 
(1991).  In a very recent decision by the U.S. Court of 
Appeals for the Federal Circuit, the Federal Circuit 
invalidated this standard on the grounds that it could impose 
a higher burden on a veteran than imposed by 38 C.F.R. 
§ 3.156.  See Hodge v. West, 155 F.3d 1356 (Fed Cir 1998).  




The regulations define new and material evidence as follows:

New and material evidence mans evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).

The well groundedness requirement shall not apply with regard 
to reopeneing disallowed claims and revising prior final 
determinations.  Jones v. Brown, 7 Vet. App. 134 (1994).

Analysis

Before considering the merits of a previously finally 
adjudicated claim, the Board must determine that new and 
material evidence  was presented or secured.  Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  As noted above, the evidence must 
not be duplicative or cumulative of the evidence considered 
at the time of the final rating decision.  While the Court 
has determined that the evidence need not necessarily raise a 
reasonable possibility of change in the prior decision, 
Hodge, the evidence must bear materially and substantially on 
the specific matter under consideration.  A determination of 
whether this standard is met requires consideration of the 
evidence of record at the time of the last final rating 
decision, and comparison of that evidence with the evidence 
added to the claims folder since that rating decision.  


Upon consideration of the evidence submitted by the veteran 
after the January 1996 rating decision, consisting of 
numerous treatment reports, a VA examination report, and 
statements and contentions of the veteran, the Board 
concludes that this evidence is new and material and 
therefore that his claim for entitlement to service 
connection should be reopened.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.  

Subsequent to the January 1996 rating decision the evidence 
showed for the first time that the veteran suffered from 
schizophrenia.  The post January 1996 evidence also tended to 
show for the first time that the veteran's disorder 
(specifically hallucinations) originated in service.  It must 
be reemphasized that the credibility of the evidence is 
presumed for the purpose of determining whether evidence is 
new and material.  Justus.  The Board must also emphasize 
that no determination is made on the underlying merits of the 
veteran's claim at this time.  The Board only finds that the 
veteran has submitted evidence that is both new and material 
to his claim of inception of schizophrenia in service such 
that a de novo review of the claim is warranted.  

The Court has held that before the Board addresses a question 
that has not been considered by the RO, it must consider 
whether the veteran has been given adequate notice of the 
need to submit evidence or argument, an opportunity to submit 
such evidence or argument, an opportunity to address the 
question at a hearing, and whether or not the claimant has 
been prejudiced by being denied those opportunities.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).  

The veteran is advised that de novo consideration by the 
Board in the first instance of the issue of entitlement to 
service connection for schizophrenia based on all of the 
evidence of record could be prejudicial as it could result in 
a disallowance of the claim and the foregoing of procedural 
rights to an RO decision, a hearing and a supplemental 
statement of the case (SSOC).  See 38 C.F.R. §§ 3.103, 19.31 
(1998).  Therefore a remand to the RO is the appropriate 
course of action.  



ORDER

The veteran having submitted new and material evidence to 
reopen a claim of entitlement to service connection for 
schizophrenia, the appeal is granted to this extent.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1998) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As noted previously, the Board cannot conclude that the 
veteran would not suffer prejudice by the Board deciding the 
matter in the first instance on a de novo basis without a 
remand for de novo consideration by the RO.  Therefore a 
remand is in order.  Bernard.  

To ensure that the veteran is afforded due process, 38 C.F.R. 
§ 3.103(a), the Board is deferring adjudication of the issue 
of entitlement to service connection for schizophrenia 
pending a remand to the RO for further development as 
follows:  

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who have treated him for schizophrenia 
since service.  

After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.

2.  The RO should arrange for a VA 
psychiatric examination of the veteran 
for the purpose of ascertaining the 
nature, extent of severity, and etiology 
of any schizophrenia which may be 
present.  Any further indicated special 
studies should be conducted.  The claims 
file and a separate copy of this remand 
must be made available to and reviewed by 
the examiner prior and pursuant to 
conduction and completion of the 
examination.  The examiner must be 
requested to express an opinion as to 
whether schizophrenia, if present, is 
related to the veteran's period of 
service.  Any opinions expressed must be 
accompanied by a complete rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should adjudicate 
the issue of entitlement to service 
connection for schizophrenia on a de novo 
basis.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue an SSOC.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required by the veteran 
until he is notified by the RO. 



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

